Title: David Weaver to James Madison, 29 August 1833
From: Weaver, David
To: Madison, James


                        
                            
                                Mr. Madison
                            
                            
                                
                                    Rockingham County Virginia
                                
                                August the 29 1833
                            
                        
                        I inform you that I intend fattening forty or forty five head of hogs and I can supply you with pork this
                            fall if you want any I can Supply you with as much as you want if my own hogs ante as meney as you want I can git more I
                            Expect my hogs to be verry fat and if you give me five Dollars per cwt. I will bring them at your mention unless it Should
                            be quite late or elce take them at the market price and take then when it sutes us best If you conclude to take the pork
                            I wish for you to request Mr. Brock to ingage five head young beef Cattle for me at the market price or for as much as he
                            can git I will bring the Cattle at the Same time that I bring the hogs I also Can Supply you with a load of family flour
                            at the Same time if you want it. I want you to write to me when you want then, or on what Conditions, and how much you
                            want I Add no more but remains your humble Survent
                        
                            
                                David WeaverJohn Weaver
                        
                    